Citation Nr: 9901595	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  96-44 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for residuals of a fracture 
of the left wrist.


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1972 to 
August 1975.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a November 1995 rating action in which 
the RO denied service connection for residuals of a fracture 
of the left wrist.




REMAND

Appellate review of the claims folder shows a completed 
Appointment of Veterans Service Organization as Claimants 
Representative (VA Form 21-22) naming The American Legion as 
the veterans representative, effective September 7, 1995.

In August 1996, a letter was received at the RO from William 
S. Kemp, Attorney at Law, along with the veterans 
substantive appeal to the Board (Form 9) and additional 
medical records.  The claims folder does not contain a signed 
power of attorney for anyone other than The American Legion.

In a letter received at the RO on October 2, 1996, William S. 
Kemp, Attorney at Law requested information regarding the 
time, date and place of the veterans scheduled hearing at 
the RO before a local hearing officer.  It was indicated at 
that time that the veteran would proceed with an RO hearing 
in lieu of a Travel Board hearing.

Later in October 1996, a claims representative from The 
American Legion completed a statement of accredited 
representative on behalf of the veteran (VA Form 646).

In letters of December 1996 and March 1997 from the RO to the 
veteran, with copies to William S. Kemp, Attorney at Law, the 
veteran was advised of the date for his scheduled and 
rescheduled hearings at the RO before a local hearing 
officer.

In a March 1997 letter from William S. Kemp, Attorney at Law, 
it was indicated that both he and the veteran would be 
present at a hearing scheduled for June 25, 1997.  Mr. Kemp 
indicated specifically that the veteran intended to have him 
as his representative in his appeal, and requested any 
necessary documents to implement to transfer of the veterans 
power of attorney from the veterans service organization to 
him.  It was requested that the veterans service 
organization be dismissed from representing the veteran 
further.  It does not appear that the RO undertook the 
requested action.

In a May 1997 Supplemental Statement of the Case, the RO sent 
a copy to The American Legion.  No copy was sent to William 
S. Kemp, Attorney at Law.

Thereafter, the veteran failed to report for his scheduled 
hearing at the RO in June 1997.

In June 1998, VA Form 646 was submitted on behalf of the 
veteran by a field office supervisor of The American Legion.  
In this document, a Travel Board hearing was requested.

In September 1998, the RO advised the veteran that he had 
been scheduled for a Travel Board hearing at the RO on 
October 23, 1998.  The American Legion was sent a copy of 
this notice.  Thereafter, the veteran failed to report for 
his Travel Board hearing in October 1998.

In December 1998, The American Legion again submitted a VA 
Form 646 on behalf of the veteran.  In a January 1999 
memorandum, the American Legion representative at the Board 
requested that the case be remanded to clarify the veterans 
power of attorney in his current appeal.  Based on the 
foregoing recitation of events in this appeal, the Board 
agrees that a remand is required.

The case is REMANDED for the following action:

The RO should furnish the veteran with a 
power of attorney form for designation of 
an accredited service organization or 
private attorney as his representative.  
The veteran should be advised in the 
letter which accompanies the power of 
attorney form that if he does not 
designate a representative in response to 
the RO request, he will be recognized as 
having no representative in this appeal.  
In view of what has already transpired, 
copies of the power of attorney form and 
letter to the veteran must be sent to The 
American Legion and William S. Kemp, 
Attorney at Law.

Thereafter, the claims folder should be referred to the 
designated representative for review and the presentation of 
argument on the veterans behalf.  If after consideration of 
an argument offered by the designated representative, the 
benefits sought on appeal are not allowed, the case should be 
returned to the Board for further consideration.  The purpose 
of this remand is to ensure due process of law.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
